Case 2:16-cv-00397-JMS-MJD Document 291 Filed 12/29/20 Page 1 of 2 PageID #: 2171




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

  JAUSTON HUERTA, ET AL
       Plaintiffs,

                vs.                                     CAUSE NO. 2:16-CV-397-JMS- MJD

  JOHN PLASSE, ET AL
       Defendants.

          DEFENDANTS RESPONSE TO COURT’S DECEMBER 21, 2020 ORDER

         The Defendants, John Plasse, individually and in his official capacity as Sheriff of Vigo

  County, the Vigo County Commissioners, Brad Anderson, Judy Anderson and Brendan Kearns,

  in their official capacity, the Vigo County Council, Aaron Loudermilk, Jim Mann, Mike Morris,

  Lisa Spence-Bunnett, Chris Switzer, David Thompson and Vicki Weger in their official capacity,

  by counsel, file this response to the Court’s December 21, 2020 order [Dkt. 289].

     1. What Covid-19 screening , testing, or quarantining is done when a new inmate is
        confined to the VCJ?

  Each inmate booked in the Jail is quarantined for two weeks before being released into the
  general population. The Jail has followed this procedure for several months. Quarantined
  inmates are offered a Covid-19 test prior to transfer to the general population.
  Inmates who refuse a Covid-19 test are quarantined for three weeks prior to
  transfer to the general population.

     2. What screening, or testing is performed on jail staff?

  Temperatures of staff are taken each day as they enter the Jail. Jail staff are questioned daily
  about Covid-19 related symptoms and if they or a family member have symptoms or been
  exposed to someone who is positive or has virus related symptoms. The medical staff may
  require an employee be tested before entering the Jail based on the answers to the Covid-19
  questions.

     3. What did the Indiana State Department of Health recommend , if anything, with
        respect to preventing transmission of Covid-19 by jail staff?

  The Indiana Department of Health and other agencies participating in a recent conference call
  recommended jail staff who previously tested positive work around inmates who have also tested
Case 2:16-cv-00397-JMS-MJD Document 291 Filed 12/29/20 Page 2 of 2 PageID #: 2172




  positive. Staff who have tested negative are to supervise inmates who have tested negative. Staff
  testing positive will not return to work until cleared by a doctor or the Vigo County Health
  Department.

  The results of the Board of Health visit to the Jail, its recommendations, and the steps
  being taken to implement the recommendations:

  The Jail was following the Department of Health’s recommendations concerning staff and
  inmate questions/temperatures, quarantining of inmates, cleaning of common areas and
  individual cells. The Jail has implemented the Department of Health’s recommendation that
  staff previously testing positive work with inmates who have tested positive while staff testing
  negative supervise inmates testing negative.



                                               WILKINSON, GOELLER, MODESITT,
                                                 WILKINSON & DRUMMY, LLP
                                               333 Ohio Street
                                               Terre Haute, Indiana 47807
                                               DPFriedrich@wilkinsonlaw.com
                                               (812) 917-2815 phone
                                               (812) 235-5107 fax

                                               By:/s/ David P. Friedrich
                                                       David P. Friedrich
                                                       Attorney No. 15164-84


                                  CERTIFICATE OF SERVICE

         The undersigned, attorney for Defendants, certifies that a copy of the foregoing document
  was served electronically to the following:

         Mr. Michael Sutherlin
         Mr. Craig M. McKee
         Mr. Michael J. Wright
         Mr. Kenneth Falk

  dated this 29th day of December, 2020


                                                  /s/ David P. Friedrich
                                                  David P. Friedrich
                                                 Attorney No. 15164-84
